     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Acting Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9
10                                UNITED STATES DISTRICT COURT
11                              EASTERN DISTRICT OF CALIFORNIA
12                                         FRESNO DIVISION
13
     RICHARD HUERTAS,                                )   Case No. 1:19-cv-00053-BAM
14
                                                     )
15              Plaintiff,                           )   STIPULATION TO VOLUNTARY
                                                     )   REMAND PURSUANT TO
16                     v.                            )   SENTENCE FOUR OF 42 U.S.C.
                                                     )   § 405(g) AND TO ENTRY OF JUDGMENT
17
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19                                                   )
20               Defendant.                          )

21
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
22
     with the approval of the Court, that the Commissioner has agreed to a voluntary remand of this
23
     case for further administrative proceedings, pursuant to sentence four of 42 U.S.C. § 405(g). The
24
     purpose of the remand is to offer Plaintiff a de novo hearing and decision.
25
            Upon remand to the Defendant, the Appeals Council will remand this case to an
26
     Administrative Law Judge (ALJ) with directions to hold a new hearing and issue a new decision
27
28




     Stipulation for Voluntary Remand              -1-
 1   including, but not limited to, consideration of the medical evidence pursuant to 20 C.F.R. §§
 2   404.1527(b), 416.927(b).
 3          As noted, this stipulation constitutes a remand under the fourth sentence of Section
 4   205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 5
 6                                                Respectfully Submitted,

 7
     Dated: October 22, 2019                      McGREGOR W. SCOTT
 8
                                                  United States Attorney
 9                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
10                                                Social Security Administration
11
                                                  /s/ Michael K. Marriott
12                                                MICHAEL K. MARRIOTT
                                                  Special Assistant U.S. Attorney
13
14                                                Attorneys for Defendant

15
     Dated: October 22, 2019                      Rockwell, Kelly & Duarte LLP
16
17                                                /s/ Jeffrey R. Duarte*
                                                  Jeffrey R. Duarte
18                                                (*By email authorization)
19                                                Attorney for Plaintiff
20
21
22
     IT IS SO ORDERED.
23
        Dated:     October 28, 2019                        /s/ Lawrence J. O’Neill _____
24                                                UNITED STATES CHIEF DISTRICT JUDGE
25
26
27
28




     Stipulation for Voluntary Remand             -2-
